 Case 3:18-cv-02029-NJR Document 64 Filed 06/10/20 Page 1 of 1 Page ID #308


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICKEY MASON,

                       Plaintiff,

 v.                                              Case No. 18-2029-NJR

 TRENTON FREEMAN, et al.,

                       Defendants.

                              ORDER OF DISMISSAL

ROSENSTENGEL, Chief Judge:

       On August 28, 2019, the Court was informed that the parties had reached a global

settlement of this and two other cases pending in this district (see Doc. 51), and the Court’s

standard “120-day Order” was entered, directing entry of final judgment on December

30, 2019 (Doc. 51). That deadline was later extended to February 24, 2020 (Doc. 58) and

then to May 25, 2020 (Doc. 62). On May 6, 2020, defense counsel advised the Court that a

payment voucher had been sent for processing on April 14, 2020 (Doc. 63).

       Now that the appropriate state agency is processing the payment to Plaintiff, there

is nothing left for the Court to do. Accordingly, this action is DISMISSED with prejudice

pursuant to the parties’ settlement agreement, and the Clerk of Court shall enter

judgment accordingly and close this case.


       IT IS SO ORDERED.

       DATED: June 10, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge
